            Case 1:20-ml-00260-RBC Document 1 Filed 03/10/20 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
IN RE APPLICATION OF USA PURSUANT         )                  ML No: 20-260
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
AN INVESTIGATION OF A FRAUD SCHEME )
__________________________________________)

Reference:      DOJ Ref. # CRM-182-71454

              APPLICATION OF THE UNITED STATES FOR AN ORDER
       FOR A COMMISSIONER’S APPOINTMENT PURSUANT TO 18 U.S.C. § 3512

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. § 3512,

appointing the undersigned attorney, Christine Olson, Trial Attorney, Office of International

Affairs, Criminal Division, U.S. Department of Justice (or a substitute or successor subsequently

designated by the Office of International Affairs), as a commissioner to collect evidence and to

take such other action as is necessary to execute this and any subsequent, supplemental requests

for assistance with the above-captioned criminal matter from the Portuguese Republic (Portugal).

In support of this application, the United States asserts:

                                       RELEVANT FACTS

       1.       The Competent Authority of Portugal, the Prosecutor General’s Office, submitted

a request for assistance (the Request) to the United States, pursuant to: (1) the Council of

Europe, Convention on Cybercrime, opened for signature Nov. 23, 2001, T.I.A.S. 13174,

C.E.T.S. 185 (entered into force for the United States Jan. 1, 2007); and (2) the Instrument

Between the United States of America and Portugal as contemplated by Article 3(3) of the

Agreement on Mutual Legal Assistance Between the United States of America and the European

                                                  1
              Case 1:20-ml-00260-RBC Document 1 Filed 03/10/20 Page 2 of 10



Union, signed 25 June 2003, U.S.-Port., July 14, 2005, S. TREATY DOC. NO. 109-13 (2006)

(collectively, the “Treaty”). As stated in the Request, the Public Prosecutor of the Central

Department of Investigation in Portugal is investigating unknown subjects for fraud, which

occurred from in or about May 2017 through January 2018, in violation of the criminal law of

Portugal; specifically, Portuguese Criminal Code Articles 217 (fraud) and 218 (aggravated

fraud). Under the Treaty, the United States is obligated to assist in response to the Request.

         2.       According to Portuguese authorities, in May 2017, a Portuguese individual (the

Victim) began communicating via Facebook with an unknown person who introduced himself as

“Larry Ryan” (the Suspect). The Suspect claimed to be a United Nations military commander in

Syria who had adopted a daughter. The Suspect told the Victim that his daughter was sick and

he needed money for her treatment. The Victim therefore sent the Suspect €1,000 via Western

Union.

         3.       On different occasions thereafter, the Suspect told the Victim several stories, in all

of which he claimed that he needed money for various expenses related to his daughter. The

Victim believed the stories and sent the Suspect several sums of money to various accounts in

the United States, the United Kingdom, and Germany, per the Suspect’s requests and

instructions. In addition to several other transfers of significant sums of money in 2017, on

August 28, 2017, the Victim transferred €7,000 to account number XXXXX3190 at Wells Fargo

Bank, N.A., in the United States.

         4.       To further the investigation, Portuguese authorities have asked U.S. authorities to

provide records pertaining to account number XXXXX3190 at Wells Fargo Bank, N.A., and to

interview the account holder(s) once identified.




                                                    2
             Case 1:20-ml-00260-RBC Document 1 Filed 03/10/20 Page 3 of 10



                                      LEGAL BACKGROUND

        5.       A treaty1 constitutes the law of the land. U.S. Const. art. VI, cl. 2. The provisions

of a treaty have equal footing with acts of Congress and are binding on the courts. See Asakura

v. City of Seattle, 265 U.S. 332, 341 (1924); United States v. The Peggy, 5 U.S. 103 (1801);

United States v. Emuegbunam, 268 F.3d 377, 389 (6th Cir. 2001). The provisions of a treaty

should be construed liberally “to give effect to the purpose which animates it.” United States v.

Stuart, 489 U.S. 353 (386) (1989) (internal quotations marks omitted). To the extent that the

provisions of a treaty are inconsistent with a preexisting statutory provision, the treaty supersedes

the statute. Zschernig v. Miller, 389 U.S. 429, 440-41 (1968).

        6.       When executing a treaty or non-treaty request for assistance from a foreign

authority, an attorney for the government may file an application to obtain any requisite court

orders under 18 U.S.C. § 3512. This section authorizes a federal court to issue such orders and

provides in pertinent part:

        Upon application, duly authorized by an appropriate official of the Department of
        Justice, of an Attorney for the Government, a Federal judge may issue such orders
        as may be necessary to execute a request from a foreign authority for assistance in
        the investigation or prosecution of criminal offenses, or in proceedings related to
        the prosecution of criminal offenses, including proceedings regarding forfeiture,
        sentencing, and restitution.

                        *                       *                       *

        [A]n application for execution of a request from a foreign authority under this
        section may be filed . . . in the District of Columbia.

                        *                       *                       *

        The term “foreign authority” means a foreign judicial authority, a foreign
        authority responsible for the investigation or prosecution of criminal offenses or
        for proceedings related to the prosecution of criminal offenses, or an authority
        designated as a competent authority or central authority for the purpose of making

1
 The term “Treaty” used herein encompasses bilateral treaties, multilateral conventions, instruments, and
protocols.
                                                    3
             Case 1:20-ml-00260-RBC Document 1 Filed 03/10/20 Page 4 of 10



        requests for assistance pursuant to an agreement or treaty with the United States
        regarding assistance in criminal matters.

18 U.S.C. § 3512(a)(1), (c)(3), (h)(2).

        7.       Congress enacted this section to make it “easier for the United States to

respond to [foreign] requests by allowing them to be centralized and by putting the

process for handling them within a clear statutory scheme.” 155 Cong. Rec. 6,810 (2009)

(statement of Sen. Whitehouse); Foreign Evidence Request Efficiency Act of 2009, Pub.

L. No. 111-79, 123 Stat. 2086.2 This section provides clear authority for the federal

courts, upon application duly authorized by an appropriate official of the Department of

Justice, to issue orders that are necessary to execute a foreign request.

        8.       An application is duly authorized by an appropriate official of the

Department of Justice when the Office of International Affairs3 has reviewed and

authorized the request, and executes the request itself or delegates execution to another

attorney for the government.4 Upon such a duly authorized application, Section 3512


2
  Prior to the enactment of 18 U.S.C. § 3512, the United States routinely utilized the procedures
authorized by 28 U.S.C. § 1782 (the “commissioner” process) to execute requests from foreign
authorities. See In re Request from the United Kingdom, 685 F.3d 1, 11 (1st Cir. 2012) (18 U.S.C. §
3512 provides a more streamlined process than 28 U.S.C. § 1782, the statute under which foreign requests
were executed prior to enactment of section 3512); see also Intel Corp. v. Advanced Micro Devices, Inc.,
542 U.S. 241, 247-49 (2004) (describing history of Section 1782). When enacting Section 3512,
Congress anticipated that improved U.S. handling of foreign requests would ensure reciprocity in
response to U.S. requests for assistance in its criminal investigations. See, e.g., 155 Cong. Rec. 10,093
(2009) (statement of Rep. Schiff).
3
 The Attorney General, through regulations and Department of Justice directives, delegated to the Office
of International Affairs the authority to serve as the “Central Authority” under treaties and executive
agreements between the United States and other countries pertaining to mutual assistance in criminal
matters. See 28 C.F.R. 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and 81C (2018).
4
 “Section 3512 can be invoked only when authorized by OIA. . . . Such authorization occurs when an
attorney for the government, or his or her office, receives the referral of the request for execution from
OIA.” Memorandum from the Deputy Attorney General to Department of Justice Components (May 16,
2011) (on file with the Office of International Affairs).


                                                     4
            Case 1:20-ml-00260-RBC Document 1 Filed 03/10/20 Page 5 of 10



authorizes a federal judge5 to issue “such orders as may be necessary to execute [the]

request,” including: (1) search warrants under Fed. R. Crim. P. 41; (2) orders for

electronic records under 18 U.S.C. § 2703; (3) orders for pen registers or trap and trace

devices under 18 U.S.C. § 3123; and (4) orders appointing a person to direct the taking of

testimony or statements and/or the production of documents or other things. See 18

U.S.C. § 3512(a)(1)--(b)(1). In addition, a federal judge may order any necessary

procedures to facilitate the execution of the request, including any procedures requested

by the foreign authority to facilitate its use of the evidence. 18 U.S.C. § 3512(a)(1).

       9.       Section 3512 also authorizes any person appointed to direct the taking of

testimony or statements and/or the production of documents. The appointed person has

authority to: (1) issue an order requiring a person to appear and/or produce documents or

other things; (2) administer any necessary oaths; and (3) take testimony or statements and

receive documents or other things. 18 U.S.C. § 3512(b)(2). In ordering a person to

appear and/or produce documents or other things, the person appointed, commonly

referred to as the “commissioner,” typically uses a subpoena entitled “Commissioner’s

Subpoena.” Any such subpoena may be served or executed anywhere in the United

States. 18 U.S.C. § 3512(f). A sample “Commissioner’s Subpoena” is included as

Attachment A.

                                      REQUEST FOR ORDER

       10.      The Office of International Affairs has reviewed and authorized the Request, and

is executing the Request itself. Consequently, this application for an Order appointing the

undersigned attorney as a commissioner to collect evidence and to take such other action as is


5
 The term “federal judge” includes a magistrate judge. See 18 U.S.C. § 3512(h)(1); Fed. R. Crim. P.
1(b)(3)(B) (including a magistrate judge in the definition of federal judge).
                                                   5
         Case 1:20-ml-00260-RBC Document 1 Filed 03/10/20 Page 6 of 10



necessary to execute the Request has been “duly authorized” within the meaning of Section

3512. In addition, the Request was submitted by an appropriate “foreign authority,” the

Prosecutor General’s Office in Portugal and seeks assistance in the investigation of fraud, a

criminal offense in Portugal.

       11.     The requested Order is necessary to execute the Request, and the assistance

requested, i.e., production of bank records and interviews, falls squarely within that

contemplated by Section 3512 and the Treaty. Finally, this application was properly filed in the

District of Columbia.

       12.     This application is being made ex parte, consistent with U.S. practice in its

domestic criminal matters.

       13.     When executing a foreign request for assistance in a criminal matter, both Section

3512 and the Treaty authorize the use of compulsory process comparable to that used in

domestic criminal investigations and/or prosecutions. Because subpoenas used in U.S. criminal

proceedings (i.e., grand jury and criminal trial subpoenas) are issued without notice to any

person other than the recipient (i.e., no notice to targets or defendants), orders and commissioner

subpoenas issued in execution of a foreign request pursuant to Section 3512 and the applicable

treaty likewise should require no notice other than to the recipients. This is true even if the

Requesting State, as here, seeks financial records, because the Right to Financial Privacy Act, 12

U.S.C. §§ 3401 et seq., including its notice provisions, does not apply to the execution of foreign

requests for legal assistance. Young v. U.S. Dept. of Justice, 882 F.2d 633, 639 (2d Cir. 1989),

cert. denied, 493 U.S. 1072 (1990); In re Letters of Request from the Supreme Court of Hong

Kong, 821 F. Supp. 204, 211 (S.D.N.Y. 1993); In re Letter of Request for Judicial Assistance

from the Tribunal Civil de Port-Au-Prince, Republic of Haiti, 669 F. Supp. 403, 407 (S.D. Fla.



                                                  6
         Case 1:20-ml-00260-RBC Document 1 Filed 03/10/20 Page 7 of 10



1987). Accordingly, this Court should authorize a commissioner to collect the evidence

requested without notice to any person other than the recipient of any given commissioner

subpoena.

       14.     Therefore, the United States respectfully requests that this Court issue the

attached Order, pursuant to 18 U.S.C. § 3512, appointing the undersigned attorney, Christine

Olson, Trial Attorney, Office of International Affairs (or a substitute or successor subsequently

designated by the Office of International Affairs) as a commissioner, authorizing the undersigned

to take the actions necessary, including the issuance of commissioner’s subpoenas, as needed, to

collect the evidence necessary to execute any pending request for assistance and any subsequent

supplemental requests in connection with the same matter, to do so in a manner consistent with

the intended use of the evidence.

                                             Respectfully submitted,

                                             VAUGHN A. ARY
                                             DIRECTOR
                                             OFFICE OF INTERNATIONAL AFFAIRS
                                             OK Bar Number 12199



                                      By:    ____________________________
                                             Christine Olson
                                             Trial Attorney
                                             New York Registration Number 4750873
                                             Office of International Affairs
                                             Criminal Division, Department of Justice
                                             1301 New York Avenue, N.W.
                                             Washington, D.C. 20530
                                             (202) 305-9003
                                             Christine.Olson@usdoj.gov




                                                 7
Case 1:20-ml-00260-RBC Document 1 Filed 03/10/20 Page 8 of 10



                      ATTACHMENT A
         Case 1:20-ml-00260-RBC Document 1 Filed 03/10/20 Page 9 of 10


                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                          )
IN RE APPLICATION OF USA PURSUANT         )
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
[Insert Nature of Case/Investigation]     )
                                          )
__________________________________________)

Reference:     [Insert DOJ#]
(Please repeat when responding.)

                                COMMISSIONER’S SUBPOENA

TO: [Insert Name of Entity]

       I, Commissioner [Insert Attorney Name], Trial Attorney, Office of International Affairs,

Criminal Division, U.S. Department of Justice, acting pursuant to 18 U.S.C. § 3512, and this

Court’s Order signed on [Insert Date], for the purpose of rendering assistance to [Insert

Country], command that you provide the following documents regarding (an) alleged

violation(s) of the laws of [Insert Country]; specifically, [Insert Name of Offense(s), in violation

of Section [Insert Number] of the [Insert Country Adjective] [Criminal][Penal] Code:

       Provide records to International Affairs Specialist [Insert Name] by emailing them to

[Insert Email Address] or by mailing via FedEx either a paper copy of the records or any

commonly used digital storage device loaded with the files to the following mailing address by

__________, 20__:

[Insert IAS Name, Mailing Address, Email Address, and Telephone Number]
        Case 1:20-ml-00260-RBC Document 1 Filed 03/10/20 Page 10 of 10


       For failure to provide records, you may be deemed guilty of contempt and liable to

penalties under the law.


Date: _____________                                ________________________________
                                                   COMMISSIONER
                                                   [Insert Name]
                                                   Trial Attorney
                                                   Office of International Affairs
                                                   Criminal Division, Department of Justice
                                                   1301 New York Avenue, N.W.
                                                   Washington, D.C. 20530
                                                   (202) [Insert Number]
                                                   [Insert Email Address]




                                                  2
